Citation Nr: 0307476	
Decision Date: 04/19/03    Archive Date: 04/30/03

DOCKET NO.  96-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include as secondary to service connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	DISABLED


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active service from May 24, 1985 to 
July 18, 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for a right shoulder 
condition as secondary to a service connected left knee 
disorder.  

The case was previously before the Board in May 2000, at 
which time it was Remanded to obtain verification of service.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 

The veteran's representative has asserted that the veteran's 
claim has only been considered on the basis of whether the 
claimed disability is secondary to a service connected knee 
disorder; whereas, it has not been considered on a basis of 
direct service connection.  However, the Board observes that 
in the Supplemental Statement of the Case [SSOC] dated 
November 15, 2002, the RO concluded that the shoulder 
disorder was not "due to service, or related or secondary to 
service connected left knee condition."  Therefore, the 
claim has been addressed by the RO on a direct and secondary 
basis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's shoulder disorder is unrelated to service 
or a service connected disability.




CONCLUSION OF LAW

A shoulder disorder was not incurred or aggravated by active 
military service, nor is such related to a service connected 
knee disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board observes that, although another copy of 
the veteran's separation record was obtained, some question 
remains as to whether there has been complete compliance with 
the Board's May 2000 Remand, inasmuch it is unclear whether 
additional verification concerning active and inactive duty 
for training has been obtained.  Nevertheless, insofar as 
medical records associated with a September 1990 incident to 
which the veteran attributes his claimed shoulder injury have 
been associated with the claims file; since, a pay voucher 
reflects that the veteran was on active duty for training at 
such time; and since service connection for a left knee 
disability arising from that incident has been established, 
the Board considers that additional development will only 
cause delay without benefit to the veteran and that the 
objectives of the Remand have been satisfied without 
prejudice to the veteran.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the November 2000 SSOC, and the VCAA was 
additionally acknowledged by the veteran's representative in 
its Informal Hearing presentation of April 2003.  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The veteran contends that he injured his shoulder while 
playing basketball in September 1990 or, in the alternative, 
that his right shoulder condition is secondary to his service 
connected left knee.

The medical records associated with the September 1990 
incident reflect injuries to a left leg and in particular the 
left knee and are without reference whatsoever to any 
shoulder injury.  Service medical records are otherwise 
silent as to complaints, treatment or diagnoses relating to 
any shoulder injury.

Although a VA examination from October 1995, some years 
later, produced diagnoses of right shoulder bicipital 
tendonitis and bursitis, the examiner also recorded that the 
veteran's shoulder disorder was unrelated to his knee 
disorder.

The veteran claims shoulder injury in service, but there 
simply is no medical evidence of such an in service injury to 
the shoulder.  The absence of such medical evidence is more 
probative and weighs heavily against the veteran's claims of 
such an injury.  Moreover, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a right shoulder 
disorder on either a direct or secondary basis.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  



ORDER

Entitlement to service connection for a right shoulder 
disability, to include as secondary to service connected left 
knee disorder is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

